On Motions to Correct Opinion and for Rehearing.
In response to a motion therefor by appellant, the majority of this court make the following corrections in the statement contained in our original opinion:
We erroneously stated in our former opinion that: "This suit was filed October 25, 1929." The record discloses that the suit was filed on March 21, 1930. While we do not regard the erroneous statement of the date the suit was instituted as material, since appellant's possession of the land under its *Page 425 
deed continued for more than five years prior to October 25, 1929, we make the correction so that the facts stated in the opinion will accurately reflect the record.
The statement in our original opinion that the fact findings of the trial judge therein copied were "a correct statement of the facts shown by the undisputed evidence" was obviously only intended to refer to the fact findings upon which our conclusion that the undisputed evidence in the case established appellant's claim of title by its adverse possession, use, cultivation, and enjoyment of the land for more than five years prior to the institution of this suit, claiming title thereto under its deed of conveyance from the Old River Company. We so hold regardless of whether prior to the execution of that deed the Old River Company had repudiated its agreement with the appellees that it would not claim the land under its deed from appellees' vendor. We do not and have not passed upon the question of whether the evidence shows such repudiation.
The record discloses that D. J. Lawrence and wife, who were the common source of the title under which both parties claim, on January 8, 1916, conveyed by warranty deed to A. J. Sheffield, trustee, the tract of 150 acres of which the 5-acre tract in controversy is a part. This deed was filed for record on April 11, 1916, and duly recorded in the proper deed records. Thereafter, on August 5, 1918, Sheffield conveyed this 150-acre tract to G. W. Collier, who thereafter on March 1, 1919, conveyed it by deed of general warranty to the Old River Company. Each of these deeds was filed for record and duly recorded in the deed records of the county in which the land is situated, and the Old River Company took and held possession of the land under its deed until it conveyed it by warranty deed to appellant on December 6, 1923, since which time appellant, as before shown, has held such possession thereof as to perfect its title under the five years' statute of limitation, unless, as held by the trial court, by the agreement before set out between Mr. Houk and Dr. Collier, it is precluded from asserting title by limitation under the rule which denies the right to claim title by limitation against the owner to one who obtains possession under a tenant of the owner.
We cannot bring ourselves to believe that in the situation here presented the repudiation by the Old River Company, prior to its sale and conveyance to appellant, of its agreement with appellees made two years after it had purchased the land and taken and held possession thereof under a deed from the vendor of appellees, that it would execute a written agreement to the effect that its future possession of the land would not be adverse to appellees, can be held essential to appellant's right to prescribe under the five years' statute of limitation under its deed from the Old River Company. This promise of the Old River Company, which was never performed by it, was wholly unknown to appellant at the time it purchased the land from that company and took possession thereof under its deed. As before said, the Old River Company did not obtain possession of the land under any agreement to hold it as a tenant of appellees. It was in possession under a deed conveying and warranting a title adverse to appellees' title and appellant took possession under the same character of conveyance from the Old River Company. There was nothing upon the face of the record and no facts in evidence which brought home to appellant any notice of appellees' secret agreement with the Old River Company.
We think none of the cases cited in the dissenting opinion sustains its conclusion that upon these facts the appellant is precluded from asserting title by limitation against appellees, upon the sole ground that the title under which it claims the land was obtained from a tenant of appellees. Appellant obtained title and possession from one holding under a recorded title adverse to appellees' title, without knowledge of any facts to put a reasonably prudent person upon inquiry which, if reasonably pursued, would have led to the discovery that his vendor had repudiated the title which it had purchased, and after entering upon and taking possession of the land under that title had attorned to the holders of an adverse title.
Appellees' contentions find no support from the opinion of this court in the case of Richardson v. Houston Oil Co., 176 S.W. 628, 631, in which, after stating the general rule that a tenant is estopped from disputing the title of his landlord, it is said: "It is equally well settled by the authorities that this rule of estoppel applies with full force to one who obtains or claims possession through or under the tenant of another. Flanagan v. Pearson, 61 Tex. 306; Cobb v. Robertson,99 Tex. 138, 86 S.W. 746, 87 S.W. 1148, 122 Am. St. Rep. 609; Swan v. Busby, 5 Tex. Civ. App. 63, 24 S.W. 303." And: "From the facts before stated it is clear that the defendants James and Annie Brackin, who obtained possession of the land under the lease from defendant, and gave no notice to defendant of the repudiation of such lease and their attornment to plaintiffs, are estopped from denying defendant's title, and that plaintiffs, who show no title in themselves, and who induced said tenants of defendant to secretly attorn to them, are in no better position than the tenants themselves, and are also estopped to deny the title of defendant"
It is a far cry from the facts of that case to the facts of this case. Estoppel, which is the basic principle of the rule which prohibits a tenant from disputing the title of his land lord, cannot arise upon the facts of this case. It certainly cannot be held that a purchaser *Page 426 
of land from one who took and held possession under a record title for several years and was so apparently holding at the time he conveyed to the purchaser, who had no knowledge of any facts to put him upon notice that his vendor had attorned to the holders of an adverse title, would be equitably estopped to claim title under the five years' statute of limitation against the holder of the adverse title.
As stated in our former opinion, it is a settled rule of decision in this state that the lack of good faith of the claimant under the five years' statute of limitation when all the requirements of the statute are complied with will not prevent the vesting of title in such claimant. If the rule were otherwise, the facts of this case raise no issue of appellant's lack of good faith in its purchase of the land.
We adhere to the conclusions expressed in our original opinion, and the motions for rehearing are refused.
Refused.